BRAY, J.
Appeal by plaintiff from an order dated September 7, 1950, setting aside a default and judgment.  As pointed out in our opinion this day filed in Svistunoff v. Svistunoff, No. 14831, ante, p. 638 [239 P.2d 650], this order is void on the face of the record and was properly vacated by the order of October 6th. Therefore, the appeal is moot, and is hereby dismissed.
Peters, P. J., and Wood (Fred B.), J., concurred.
A petition for a rehearing was denied February 14, 1952, and appellant’s petition for a hearing by the Supreme Court was denied March 13, 1952.